NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1765-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KENNETH HOUSEKNECHT,

     Defendant-Appellant.
_________________________

                   Submitted October 5, 2020 – Decided October 21, 2020

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Indictment No. 89-08-
                   0605.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Cody T. Mason, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Carol M. Henderson, Assistant Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Kenneth Houseknecht appeals the trial court's November 29,

2018 decision denying his motion to correct an allegedly illegal life sentence

imposed on him in 1991. He contends the life sentence is illegal because he was

only the age of fourteen at the time of the offenses. The trial court rejected his

argument and we affirm that determination.

      This is the pertinent background. After being waived to adult court as a

fourteen-year-old juvenile pursuant to the then-applicable waiver statute,

N.J.S.A. 2A:4A-26, defendant was convicted of first-degree murder in July

1991. The State's proofs showed that defendant stabbed his twelve-year-old

neighbor ninety-five times. He was sentenced in September 1991 to an

aggregate term of life imprisonment, with thirty years of parole ineligibility. His

convictions and sentence were upheld on direct appeal in the 1990s, an d

thereafter reaffirmed on applications for post-conviction relief.

      In 2015, the Legislature repealed N.J.S.A. 2A:4A-26, and replaced it with

Section 26.1, L. 2015, c. 89, §§ 1-7. The new waiver statute raised the age at

which a juvenile could be waived to adult court by a motion from the

prosecutor’s office from fourteen to fifteen years old. N.J.S.A. 2A:4A-

26.1(c)(1).




                                                                           A-1765-18T4
                                        2
      The Legislature declared that Section 26.1 "shall take effect on the first

day of the seventh month following enactment." L. 2015, c. 89, § 7.         That

effective date was March 1, 2016.

      Defendant moved in the Criminal Part to correct an illegal sentence in July

2018, claiming he was entitled to resentencing as a juvenile in the Family Part

because N.J.S.A. 2A:4A-26.1(c)(1) should retroactively apply to his

case. Defendant was not yet fifteen at the time of the murder.

      Judge M. Christine Allen-Jackson denied defendant’s motion in a written

opinion and accompanying order. The judge relied on this court’s opinion

in State v. Bass, 457 N.J. Super. 1 (App. Div. 2018), where we held that the new

waiver statute did not retroactively apply to "concluded cases which have

already passed through the proverbial 'pipeline.'" Id. at 12.

      On appeal, defendant presents the following arguments for our

consideration:

            POINT I.

            RETROACTIVE APPLICATION OF THE LAW
            BARRING THE WAIVER OF 14-YEAR-OLDS
            FROM FAMILY COURT TO ADULT COURT IS
            REQUIRED BECAUSE THE LAW IS PROCEDURAL
            AND AMELIORATIVE IN NATURE, AND
            BECAUSE RETROACTIVITY IS NEEDED AS A
            MATTER OF FUNDAMENTAL FAIRNESS.



                                                                         A-1765-18T4
                                        3
            A. The Court failed to consider the procedural nature of
            the waiver law, which requires retroactivity.

            B. The Court and Bass Panel's conclusion that the
            Legislature did not intend for the Waiver Law to apply
            to cases that have passed through the "Proverbial
            Pipeline" ignore the Law's Ameliorative purpose in no
            longer treating 14-year-olds like adults.

            C. Retroactive application of the Waiver Law is
            required as a matter of fundamental fairness.

      The Supreme Court’s recent June 2020 opinion in State v. J.V., 242 N.J.
432 (2020), squarely decides the retroactivity issue in this appeal. The Court

in J.V. held that N.J.S.A. 2A:4A-26.1 does not retroactively apply to cases

where the juvenile was waived to adult court and sentenced before Section

26.1’s effective date in March 2016. As the Court plainly instructed, “[w]e hold

that a juvenile who was waived to adult court, pled guilty, and was sentenced

long before Section 26.1 became effective cannot claim the benefit of the

new juvenile waiver statute.” Id. at 448.

      The trial court's denial of resentencing relief to defendant in this case is

consistent with the holdings in J.V. and Bass. Defendant's arguments fail as a

matter of law.

      Affirmed.




                                                                          A-1765-18T4
                                        4